COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-159-CV

BRADFORD TAYLOR                                                    APPELLANT

                                           V.

DENA TAYLOR                                                          APPELLEE

                                        ----------

           FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      On October 15, 2008, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a).       We stated we could dismiss the appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed

with the court within ten days a response showing grounds for continuing the

appeal. We have not received any response.




      1
          … See Tex. R. App. P. 47.4.
     Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b).

     Appellant shall pay all costs of this appeal, for which let execution issue.




                                                 PER CURIAM




PANEL: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: November 20, 2008




                                       2